Citation Nr: 0934233	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  06-34 340A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to service connection for a variously 
diagnosed psychiatric disorder, to include posttraumatic 
stress disorder (PTSD) and anxiety disorder.

2. Entitlement to service connection for bilateral hearing 
loss.

3. Whether new and material evidence has been received to 
reopen a claim of service connection for diabetes mellitus.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1975 to February 1976 and from November 1990 to July 
1991.  These matters are before the Board of Veterans' 
Appeals (Board) on appeal from August 2004 (bilateral hearing 
loss), November 2005 (psychiatric disorder), and October 2006 
(diabetes) rating decisions of the Roanoke, Virginia 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
July 2009, a Travel Board hearing was held before the 
undersigned.  A transcript of the hearing is of record.

As will be explained in detail in the remand below, the 
record reflects that the RO adjudicated the claim of service 
connection for diabetes de novo without addressing whether 
new and material evidence had been received to reopen the 
claim, even though the claim had been previously denied.  The 
question of whether new and material evidence has been 
received to reopen such claim must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end; hence, what the RO may have 
determined in this regard is irrelevant.  Jackson, 265 F.3d 
at 1369; Barnett, 83 F.3d at 1383.  The Board has 
characterized the claim accordingly.

The matters of service connection for bilateral hearing loss 
and whether new and material evidence has been received to 
reopen the claim of service connection for diabetes are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action on his part is required.

FINDING OF FACT

The evidence reasonably establishes that the Veteran has PTSD 
stemming from stressor events in service.


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304, 4.125 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies to the 
instant claim.  

Inasmuch as the determination below constitutes a full grant 
of the claim, there is no reason to belabor the impact of the 
VCAA on this matter, since any error in notice content or 
timing is harmless.  

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  
38 C.F.R. § 3.304(f).  

Where the Veteran did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
Veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors and his testimony must be 
corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Service department records 
must support, and not contradict, the claimant's testimony 
regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 
283 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Service personnel records show that the Veteran was assigned 
to the 424th Transportation Company which was activated in 
November 1990.  The Veteran's DD Form 214 shows that he 
served in Southwest Asia from January 1991 to May 1991 with a 
military occupational specialty (MOS) of motor transport 
operator.  Research completed by the RO shows that the 
Veteran's unit was deployed to Saudi Arabia, Kuwait, and Iraq 
during the time period the Veteran was serving in Southwest 
Asia.  

The Veteran has reported stressors of being involved in the 
Battles of 73 Easting and of Rumaylah; traveling on the 
"Highway of Death" in Basra, and being exposed to general 
combat related environs, to include scud missiles and gas 
attacks.

A letter from Specialist First Class, E. P, a member of the 
424th Transportation Company, states that from January 
through July 1991 "members of the 424th Transportation 
Company were involved and a witness to scud attacks at Doha 
Port; Kobar Towers and Camp CCP South."  A Meritorious Unit 
Commendation shows that many missions of the 424th 
Transportation Company occurred "under hostile fire 
conditions, under some of the most severe road and 
environmental conditions."  

In a December 2008 memorandum for the file, the RO concluded 
that this evidence was sufficient to concede that the Veteran 
witnessed and experienced his claimed stressors as it showed 
he was stationed in the location specified; his MOS indicates 
he performed the duties reported; and he was present during 
the reported hostilities.  The Board finds no reason to 
question this conclusion, and concedes that the Veteran has 
stressors that are supported by credible evidence.  What 
remains to be established for service connection to be 
warranted is that these stressors are related to a current 
diagnosis of PTSD.  

A November 2005 report from private psychiatrist H. E. B., 
Jr. shows that the Veteran reported a stressor of needing to 
be on constant alert because of scud missiles and gas attack 
warnings and that he experienced a "great deal of 
frustration and danger" while he was serving in Southwest 
Asia.  He reported that upon his return he required more time 
to himself to adjust and function effectively.  He had been 
thinking about his experiences in the Gulf War frequently and 
felt as though he was back in the situation in the Gulf War.  
He became angry very easily and had little tolerance for 
frustration.  He disliked being in crowds and had trouble 
with concentration and short term memory.  He avoided talking 
about his Gulf War experiences and experienced vivid and 
intense flashbacks of them that were disturbing.  He avoided 
looking at war pictures, movies, or scenes on television and 
was having a great deal of difficulty with the Iraqi 
situation because it was bringing back a lot of memories from 
service.  He also was having nightmares of his wartime 
experiences that would awaken him and made it difficult for 
him to get back to sleep.  The Axis I diagnosis was PTSD with 
concentration impairment, isolation, sleep pattern 
disturbance due to nightmares, and severe job impact.  The 
psychiatrist concluded that the Veteran had "PTSD with 
symptomatology referable to his military service time where 
he was in a combat zone and therefore the direct result of 
that military service time."  

On February 2009 VA examination, the VA examiner, a 
psychologist, noted that the Veteran had a credible PTSD 
stressor, but concluded that the Veteran did not meet PTSD 
symptom criteria.  The Veteran reported having "crazy 
dreams" but indicated that they were not usually scary or 
threatening; he usually did not even remember the content of 
the dreams.  He denied problems with upsetting intrusive 
memories of wartime events; significantly distressing cues; 
triggers or reminders of wartime trauma; anger and 
irritability; hyper-startle response; and avoidance behavior.  
He said he did not seek out the news, but if reports about 
Iraq were on television he was able to watch them without 
becoming significantly distressed.  He had adequate 
concentration and no problems with hypervigilance.  The 
examiner concluded the Veteran did not have a psychiatric 
diagnosis.

While the February 2009 VA examination report suggests that 
the Veteran's PTSD may currently be in remission, the 
November 2005 private examination report provides a diagnosis 
of PTSD based on DSM-IV criteria pursuant to the clinical 
findings noted at the time.  The record does not reflect a 
basis for questioning the competence or integrity of the 
private psychiatrist.  In McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007), the United States Court of Appeals for 
Veterans Claims (Court) held that the requirement of having a 
current disability is met "when a claimant has a disability 
at the time a claim for VA disability compensation is filed 
or during the pendency of that claim."  As the record 
reflects that during the appeal period the Veteran had a 
diagnosis of PTSD based on stressors that have been 
corroborated by credible supporting evidence, a grant of 
service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.


REMAND

Bilateral Hearing Loss 

The record reflects that in September 2003, the National 
Personnel Records Center (NPRC) forwarded available service 
treatment records (STRs) to the RO.  The only STR included 
was the Veteran's June 1975 service pre-enlistment 
examination.  Audiometry on this examination did not show 
hearing loss by VA standards.  

In December 2003, the Veteran submitted copies of his STRs.  
These copies include results of several audiometric studies 
which show hearing loss by VA standards.  However, the 
majority of the audiometry reports are undated and many 
appear to be out of sequence.  Notably, the record shows the 
Veteran was in the Army Reserves for several years prior to 
when his unit was called into active duty in November 1990; 
he also returned to reserve service after his service in 
Southwest Asia.  Some of the audiometry results showing 
hearing loss appear to be dated during his reserve service.  
July 1991 audiometry results do show decreased high frequency 
hearing loss and the examiner noted a history of noise 
exposure from working in the motor pool.  Because of the 
muddled state of his STRs, it is unclear whether the Veteran 
had hearing loss that existed prior to his second period of 
active duty or if hearing loss initially manifested during 
active duty.  As the Veteran has submitted copies of his 
STRs, it appears he may have/have access to the original 
records or might be able to identify where he obtained the 
STRs, so the RO can request the records from such location.  
As complete copies of the Veteran's STRs are crucial to 
determining when hearing loss became manifest, an exhaustive 
search for the STRs is necessary.
Governing regulation provides that an examination or opinion 
is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the Veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).  The Court has held that the requirement that 
a disability "may be associated" with service is a "low 
threshold" standard.  McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006).  As the July 1991 audiometry reflects hearing 
loss was shown during active duty, and since the Veteran 
continues to complain of hearing loss, there is an indication 
that his hearing loss may be associated with his service; 
however, there is insufficient medical evidence to make a 
decision on his claim.  Notably, the record does not contain 
postservice audiometry to assess whether the Veteran has a 
hearing loss disability by VA standards.  Hence, an 
examination to obtain current audiometry and an opinion is 
necessary.

Diabetes

An August 2004 rating decision denied service connection for 
diabetes mellitus.  The Veteran was properly notified of that 
decision and of his appellate rights, and he did not appeal 
the determination regarding diabetes.  Accordingly, it is 
final.  38 U.S.C.A. § 7105.  Generally, when a claim is 
disallowed, it may not be reopened and allowed, and a claim 
based on the same factual basis may not be considered.  Id.  
However, a claim on which there is a final decision may be 
reopened if new and material evidence is submitted.  
38 U.S.C.A. § 5108.

In January 2006, the Veteran filed a new claim of service 
connection for diabetes mellitus.  An October 2006 rating 
decision denied the claim of service connection de novo 
without addressing whether new and material evidence had been 
received to reopen the claim.

The Court has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a), in a claim to reopen a previously 
finally denied claim, require that VA, by way of a specific 
notice letter, notify the claimant of the meaning of new and 
material evidence and of what evidence and information (1) is 
necessary to reopen the claim; (2) is necessary to 
substantiate each element of the underlying service 
connection claim; and (3) is specifically required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior final 
denial on the merits.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

The RO sent the Veteran a VCAA letter in April 2006 that 
informed him of what he needed to submit to substantiate a 
claim of service connection for diabetes.  However, this 
letter did not tell him that his claim had been previously 
denied, why it had been denied, what evidence was needed to 
reopen the claim, the definition of new and material 
evidence, or what evidence was required to substantiate the 
element needed for service connection that was found 
insufficient by the August 2004 rating decision.  As the 
Veteran has never received notice in accordance with Kent, 
and since the record does not currently contain new and 
material evidence sufficient to reopen his claim, it appears 
he might be prejudiced by this lack of notice and he must be 
provided with such notice on remand.  

Accordingly, the case is REMANDED for the following:

1.	The RO should provide the Veteran 
notice advising him that because there was 
a prior final denial of his claim, i.e., 
the prior August 2004 RO decision, he must 
submit (VA must receive) new and material 
evidence to reopen the claim of service 
connection for diabetes mellitus, and the 
further notice required in such claims in 
accordance with the Court's decision in 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  
He and his representative should have 
ample opportunity to respond to this 
notice.

2.	The RO should arrange for an exhaustive 
search of all potential depositories where 
the appellant's active duty records from 
both periods of service could be retired.  
Initially, the RO should send the Veteran 
a letter asking him to provide his 
original STRs, if he has them.  If he does 
not have the original records, he should 
identify the source of the copies of the 
records he submitted to VA in December 
2003.  

If the Veteran identifies where he 
obtained the copies of his STRs, the RO 
should contact that location to request 
the originals of the records (or complete 
copies of the originals.

If the Veteran is unable to provide the RO 
with originals of his STRs, and does not 
identify where he obtained his copies, the 
RO's exhaustive search for the Veteran's 
STRs should include (but not necessarily 
be limited to) the National Personnel 
Records Center, the Records Management 
Center, and the Adjutant General of the 
state where his reserve unit was located.  
If any location contacted suggests other 
sources, those sources should be 
encompassed by the search.  If any 
requested records are unavailable, or the 
search for such records otherwise yields 
negative results, it should be so 
documented in the claims file, along with 
an explanation for the negative result 
(records unavailability).

3.	If the records obtained indicate that 
additional development is required, such 
as development for other audiology 
treatment records or employment records, 
then such development should be completed. 

4.	Once the search for the Veteran's STRs 
is complete and all available records are 
secured, the RO should arrange for an 
audiological evaluation of the Veteran 
(with audiometric studies) to determine 
whether he has a bilateral hearing loss 
disability by VA standards and, if so, 
their likely etiology.  The examiner must 
review the Veteran's claims file in 
conjunction with the examination and must 
explain the rationale for all opinions 
given.  If audiometry reveals that he has 
hearing loss by VA standards in either 
ear, then the examiner must respond to the 
following questions: 

(A) As shown by the evidence of record, 
when was the Veteran's bilateral hearing 
loss initially clinically manifest (i.e., 
prior to a period of active duty service, 
during a period of active duty service, or 
after all active duty service)?

(B) (1) If the response to (A) is that 
hearing loss was manifested prior to a 
period of service, did it permanently 
increase in severity during active duty 
service?

(2) If it permanently increased in 
severity during service, was such 
increase due to the natural progress of 
the disorder?

(C) If the response to (A) is that the 
Veteran's hearing loss was initially 
manifested after service, then, is it at 
least as likely as not (50 percent or 
better probability) that the hearing loss 
is related to his service, to include as 
due to noise exposure therein? 

5.	The RO should then readjudicate the 
claims (including determining whether new 
and material evidence has been received to 
reopen a claim of service connection for 
diabetes).  If either claim remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


